Citation Nr: 1209892	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-14 185	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for colon cancer, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran originally perfected an appeal for a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD) in May 2008.  The Veteran's disability rating was increased to 70 percent by way of a rating decision dated after the submission of his appeal, also in May 2008.

The Veteran was issued a supplemental statement of the case in regard to his PTSD rating in October 2008.  He submitted a statement in response wherein he said he wanted to withdraw his appeal for a higher rating for his service-connected PTSD.  The statement was received at the RO in November 2008.  The Veteran's actions satisfy the regulatory requirement found at 38 C.F.R. § 20.204 (2011).  His appeal of a higher initial rating for service-connected PTSD has been withdrawn.

The Veteran also perfected his appeal for the remaining issue, service connection for colon cancer, in May 2008.  At that time he asked that he be afforded a Board hearing.  In December 2008, the RO acknowledged the Veteran's request for a Board hearing.  The Veteran submitted a statement stating that he wanted to withdraw his request for a Board hearing that was received at the RO in January 2009.  The RO also scheduled the Veteran for a hearing in March 2009.  There is no indication in the claims folder that the Veteran attended the hearing or requested that it be rescheduled.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO made an entry that the Veteran had cancelled his hearing.  



REMAND

The Veteran served on active duty from December 1964 to December 1968.  He had service in the Republic of Vietnam during his period of active service.  He is seeking entitlement to service connection for colon cancer, to include as due to herbicide exposure.

In general, the law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an "herbicide agent" during active military, naval, or air service or is presumed to have been so exposed, certain diseases are presumed to be incurred in or aggravated by service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Colon cancer is not one of the diseases listed as being presumptively related to exposure to herbicides in Vietnam.  Accordingly, service connection on such a basis cannot be established.  However, direct service connection must be considered.  

The VA records associated with the claims folder show that the Veteran underwent a colonoscopy in June 2005 that found evidence of a polyp in his colon.  The polyp could not be biopsied so the Veteran had a barium enema.  The results of this test were said to be suspicious for a colon mass/cancer.  The April 6, 2006, outpatient entry that provided this information noted the Veteran was then being seen for a return colonoscopy and biopsy.  Both procedures were done.  The pathology report for the biopsy was positive for adenocarcinoma, moderately differentiated.  The Veteran underwent a sigmoid colectomy with primary anastomosis on April 26, 2006.  He then had a period of chemotherapy to treat his cancer.  

The Veteran submitted his claim for service connection in October 2006.  He said he was exposed to Agent Orange in Vietnam and he felt his colon cancer was related to such exposure.  He did not provide any medical evidence in support of his contention.

The Veteran was afforded a VA examination by a nurse practioner in June 2007.  The examiner noted the Veteran's service in Vietnam and that the Veteran was alleging his colon cancer was a result of exposure to Agent Orange while he was in Vietnam.  The examiner noted the initial diagnosis and treatment afforded the Veteran for his cancer.  The examiner provided an opinion that it was at least as likely as not that the Veteran's adenocarcinoma of the colon was due to his presumed Agent Orange exposure in Vietnam.  

The agency of original jurisdiction (AOJ) requested an addendum to the examination report and noted that colon cancer was not one of the presumptive diseases related to exposure to herbicides in Vietnam.  The examiner provided the requested addendum in August 2007.  She said that it was noted that adenocarcinoma was "not on the approved list of cancers caused by Agent Orange . . ."  She also said that it was her opinion that his adenocarcinoma of the colon was not caused by his Agent Orange exposure in Vietnam.  The examiner added that, although adenocarcinoma was not on the list of cancers related to Agent Orange, anyone could inadvertently ingest substances, including water or food particles, that had Agent Orange on them and then potentially develop a colon cancer.  Finally, the examiner said her opinion had been changed based on the information that colon cancer is not secondary to the Veteran's Agent Orange exposure as per current VA guidelines.

The AOJ denied the Veteran's claim for service connection in September 2007.  The bases for the denial were that the colon cancer was not a presumptive disease and the evidence of record did not show the Veteran with the disease in service or within one year of service.  

The Board finds that a new examination is required.  The VA examiner provided an initial opinion that was apparently based on the incorrect assumption that colon cancer was one of the established presumptive diseases related to herbicide exposure in Vietnam.  However, it appears the examiner was uncertain as to how to address the issue in her addendum.  She stated the obvious opinion that colon cancer was not related to service on a presumptive basis.  She also said that even if adenocarcinoma was not on the list of cancers related to herbicide exposure, a veteran could develop colon cancer from ingesting substances that were contaminated with the herbicide.  She did not provide any basis for the opinion or necessarily say that was the situation in the current case.  When an examination is provided, the examiner must support her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Because the VA examiner did not provide a statement as to how her theory of how ingestion of Agent Orange could cause a colon cancer was related to this Veteran, the examination is inadequate.  See Stefl, 21 Vet. App. at 124.  A new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his colon cancer since service.  After securing the necessary releases, obtain copies of pertinent records which are not already of record.

2.  After securing any additional records, schedule the Veteran for a VA examination before a physician with the requisite experience to provide the requested medical opinion.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011)).  The claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies determined to be necessary should be performed and all clinical findings should be reported in detail.

(The examiner is advised that colon cancer is not one of the diseases that VA has determined to be presumptively linked to herbicide exposure during service in Vietnam.  However, service connection may be established if the evidence of record supports a conclusion that this Veteran's colon cancer is related to his exposure to herbicides in service or that it is related to any other event of service.)  

In light of the above, the examiner is requested to take a detailed history regarding in-service exposure and provide an opinion as to whether it is at least as likely as not that the Veteran's adenocarcinoma of the colon is related to his military service.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  The Veteran must be afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

